PELHAM, P. J.
(1) The case was submitted on the record proper, which contains no bill of exceptions, and the trial judge’s certificate shown by the transcript states that the time for presenting a bill of exceptions had expired and no bill had been tendered. The record contains the given and refused charges requested in writing by the defendant, but does not contain the general oral charge of the court, as required by statute. — Acts 1915, p. 815. The court, in the absence of a' bill of exceptions and the oral charge of the court, cannot review the charges which were refused to the defendant.—Sis Mitchell, alias, etc., v. State, Infra, 71 South. 982.
(2) The record proper shows an indictment in due and regular form, a verdict of guilty, and a judgment of the court in conformity with the finding of the jury. An examination of the record shows regular proceedings and nothing authorizing a reversal of the case, and an affirmance of the judgment appealed from is therefore ordered.
Affirmed.